Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
The applicant has elected Group I (claims 1-14 and 25) without indicating traverse, and no argument has been submitted.  Applicant’s election in the reply is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 
The examiner urges combining claims 3 and 7 with claim 1 to facilitate the prosecution avoid piecemeal rejections, because the scope of claim 1 is too broad.  The examiner urges amending claims 19-20 to be dependent on claim 1 for rejoinder. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liaw et al. (US 20090023877).
Liaw (claims, abs., examples) discloses a composition comprising a bottlebrush polymer and crosslinker:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
Iron (III) chloride is known to be soluble in chloroform (Wikipedia), so a homogenous solution can be formed. 

Claim(s) 1-3, 5, and 14  is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheiko et al. listed on IDS.
Sheiko (pg.1-7, 1604209, abs.) discloses an elastomer composition comprising a bottlebrush polymer,  crosslinker (DMS-R18 and DMS-R22, α,ω-methacryloxypropyl-terminated poly(dimethylsiloxane)), and photo initiating crosslinker:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    298
    640
    media_image5.png
    Greyscale

phenylbis(2,4,6-trimethyl-benzoyl) phosphine oxide.
Claim(s) 1-6 and 14 is(are) rejected under 35 U.S.C. 102(a)(2)/(1) as being anticipated by Chung et al. (US 20180312634).
Chung (claims, abs., examples, figures, 28, 40-55, 155) discloses a composition comprising a bottlebrush polymer and crosslinker:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
.
The composition can be used for bio adhesives.

Claim(s) 1-6 and 14 is(are) rejected under 35 U.S.C. 102(a)(2)/(1) as being anticipated by Arrington et al. (ACS Appl. Mater. Interfaces 2018, 10, 26662−26668).
Arrington (abs., 26662−26668) discloses a composition for pressure sensitive adhesives comprising a bottlebrush polymer and crosslinker:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


	


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 7-13 and 25 is(are) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) is(are) 7-13 and 25 allowable over the closest prior art: Sheiko et al. listed on IDS.
Sheiko fails to teach the claimed compositions. 
Therefore, claims 7-13 and 25 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766